Citation Nr: 1128896	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to May 1990 resulting in an honorable discharge.  The Veteran also had active duty service from May 1990 to June 1993 resulting in an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In her substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2010, but the Veteran failed to report.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of her claimed disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In light of the holding in McLendon, the Board feels that an examination is required in this case.  The record contains competent evidence of recurrent symptoms of a disability.  The Veteran is certainly competent to testify as to symptoms such as pain or feeling her shoulder go out of joint, which are non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The record also contains evidence establishing that an injury occurred during service.  Service treatment records show right shoulder pain and dislocation in October 1982, April 1983, and August 1985.  The Veteran's testimony provides an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, however there is insufficient competent medical evidence on file.  The record contains no competent evidence diagnosing a disability or providing a nexus between any current disability and her dislocation during service. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the nature and etiology of any right shoulder disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current right shoulder disabilities and clearly address the following:

As to any current right shoulder disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's reported history of symptoms since service separation.

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


